Citation Nr: 0119481	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1981.  He died in March 1999.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO) which, in pertinent part, denied entitlement to the 
benefits sought.

Review of the record reveals that the RO has granted basic 
eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  See April 1999 Rating Decision and 
November 1999 statement of the case.  Therefore, the Board 
will limit its consideration to the issues cited on the title 
page of this decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court or CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
appellant's claims, additional development of the record will 
be required.

In the instant case, the evidence of record included a 
Mississippi Certificate of Death, which shows that the 
veteran died on March [redacted], 1999.  The cause of the veteran's 
death was listed as sepsis due to pneumonia due to or as a 
consequence of lung cancer. The certificate did not list any 
other significant conditions contributing to death but not 
resulting in the underlying cause.  The veteran was an 
inpatient at the Biloxi VA Medical Center (MC) at the time of 
his death.  No autopsy was performed.

The hospital summary of the veteran's terminal 
hospitalization at Biloxi VAMC reflects that he was initially 
admitted to telemetry.  "After an extensive workup was 
done," treatment began and his condition deteriorated, 
ending in his death.  Progress notes for the period of the 
hospitalization do not reflect an extensive workup.  The 
complete records from the terminal hospitalization are 
necessary for a comprehensive review.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

The claim of entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 (West 1991 & Supp. 2000) is inextricably 
intertwined with the claim of service connection for the 
cause of the veteran's death and will not be addressed by the 
Board pending completion of the development described below.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected disabilities during the years 
immediately preceding his death.  After 
securing the necessary releases, the RO 
should obtain these records.  The RO 
should also obtain the complete clinical 
record from the veteran's terminal 
hospitalization at the Biloxi VAMC, 
including nurse's and doctor's treatment 
notes, and the results of all workups 
performed during the hospitalization.  
Any records obtained should be associated 
with the claims folder.  

2.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3.  The RO should then re-adjudicate the 
appellant's claims for service connection 
for the cause of the veteran's death and 
entitlement to dependency and indemnity 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 2000).  If the either of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
accredited representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant unless she is 
so notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


